Case 3:17-cv-02031-ARC Document 61-1 Filed 11/26/19 Page 1 of 20

EXHIBIT 1
asses 17eqe0BE34ANRC Document 65-FiladiGd/10/28/Pagragé 2%f 20

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

STEVEN J. BENNETT,
44 Church Rd.
Tunkhannock, PA 18657,

Plaintiff
V.

TROOPER JAIME LOPEZ,
In his Individual Capacity
915 State Rte. 6 W.
Tunkhannock, PA 18657

and

TROOPER GABRIEL L. PADUCK,
In his Individual Capacity

915 State Rte. 6 W.

Tunkhannock, PA 18657,

 

JURY TRIAL DEMANDED

CIVIL ACTION

CASE NO. 3:17-cv-02031-ARC

AMENDED COMPLAINT

FILED ELECTRONICALLY

Defendants.
COMPLAINT
I. INTRODUCTION
1. This is an action for damages brought under 42 U.S.C. §§ 1983,

1988, the Fourth Amendment, the Fourteenth Amendment, and for violations

of Pennsylvania State law.
Caases31VeoveO2G31ARRE Document 64 Hileniet/ 10/26 RegPagé BIof 20

ll. JURISDICTION AND VENUE

2. The foregoing paragraphs are incorporated herein by reference.

3. This action is brought pursuant to 42 U.S.C. §§ 1983, 1988, the
Fourth Amendment, and the Fourteenth Amendment to the United States
Constitution. Jurisdiction is based upon 28 U.S.C. § 1331 and the previously
mentioned statutory and Constitutional provisions.

4. Plaintiff invokes this Court’s supplemental jurisdiction under 28
U.S.C. § 1367 to hear and decide claims under state law as the state law
claims are so related to the federal claims as to form part of the same case
or controversy under Article Ill of the United States Constitution.

5. Venue is proper under 28 U.S.C. § 1391 in this Court because the

conduct complained of occurred here and at least one defendant resides

here.
ill. PARTIES
6. The foregoing paragraphs are incorporated herein by reference.
7. Steven J. Bennett (“Plaintiff”) is an adult individual who resides at

44 Church Road, Tunkhannock, Pennsylvania 18657.
8. Jaime Lopez (“Lopez”) is, and was at all times relevant to this
complaint, a Pennsylvania State Police (“PSP”) Trooper employed by the

Commonwealth of Pennsylvania and acting under color of state law.
Casecs3i 77eoeQ2634ANRC Document 65-Filddl6d/10/26/Pag@ age 49f 20

9. Gabriel L. Paduck (“Paduck”) is, and was at all times relevant to this
complaint, a PSP Trooper employed by the Commonwealth of Pennsylvania
and acting under color of state law.

10. At all relevant times hereto, and in their actions and inactions,
Defendants were acting alone and in concert under color of state law.

11. At all relevant times hereto, Lopez and Paduck were acting
directly or indirectly on behalf of the Commonweaith of Pennsylvania.

12. At all times relevant hereto, Lopez and Paduck were acting in the
course and scope of their agency, authority, and/or employment with the
Commonwealth of Pennsylvania and under color of state law.

13. Defendants are jointly and severally liable for the injuries and
damages suffered by Plaintiff as set forth fully below.

IV. STATEMENT OF CLAIM

14. The foregoing paragraphs are incorporated herein by reference.

15. On or about May 12, 2017, Tunkhannock Borough police officers
arrested Plaintiff on criminal charges and transported him to the
Tunkhannock PSP Barracks.

16. At the Tunkhannock PSP Barracks, Lopez and Paduck took

custody of Plaintiff.
Casecs3t T/ecvweQ2G34ANRC Document ¢5-Eileailed/10/28/Rag@ageé $f 20

17. Lopez and Paduck transported Plaintiff to Magisterial District
Judge David K. Plummer’s (“Judge Plummer’) office for a preliminary
arraignment.

18. Plaintiff was handcuffed and had a waist belt on that prevented
him from raising his arms.

19. Plaintiff was handcuffed at all relevant times while at Judge
Plummer’s office.

20. While at Judge Plummer’s office, Plaintiff was instructed to, and
did in fact, sit in a chair at a table in front of Judge Plummer’s bench.

21. Paduck was at the table to the right of Plaintiff.

22. Lopez went into Judge Plummer’s chambers for a period of time
and then exited back into the courtroom where Paduck and Plaintiff were
seated.

23. Judge Plummer came out of his chambers and began reviewing
documents on or about his bench.

24. Plaintiff asked Judge Plummer about getting a protection from
abuse order and was instructed he should go to the Wyoming County
Courthouse on their next business day.

25. During the arraignment, Plaintiff slightly pushed himself away

from the table where he was seated.
Css6 XX-XXXXXXX-ARRC Document 45-Filddléd /10/46/ Page Sgsf 4 @f 20

26. Judge Plummer finished reading the charges to Plaintiff and

asked him to sign the arraignment paperwork.

27. Plaintiff remained seated with his chair pushed slightly away from
the table.
28. Judge Plummer then asked Plaintiff to sign the arraignment

paperwork again.

29. Plaintiff replied that he had a right to remain silent.

30. Plaintiff and Judge Plummer then discussed whether Plaintiff
would sign the arraignment documents.

31. Plaintiff then leaned forward slightly, in a non-threatening and
non-aggressive manner, in his chair.

32. At this time, Lopez was standing next to Judge Plummer at the
front of the table where the Plaintiff was seated.

33. Paduck was standing to the right of Plaintiff at the side of the
table where Plaintiff was seated.

34. When Plaintiff leaned forward slightly, Lopez put his hand on
Plaintiffs shoulder and chest.

35. Plaintiff then leaned back in his chair, presumably as instructed

by Lopez
Caases317feovelRG3iARRC Document 65 Hiledilét/10/28/PagPagé Tf 20

36. Lopez then struck Plaintiff across the face so hard that he caused
a small laceration on Plaintiff's cheek.

37. Plaintiff had visible marks, including a red handprint blotch, on
his facial area from the blow struck by Lopez.

38. Lopez then attacked Plaintiff by grabbing him around his neck.

39. Lopez placed plaintiff in a headlock and/or chokehold and began
to strangle Plaintiff.

40. Plaintiff's face turned visibly red while Lopez was choking him.

41. Even though Plaintiff was not resisting, engaging in any
threatening behavior, was seated, and was handcuffed, Lopez struck him in

the face and then placed him in a headlock or choke hold.

42. Lopez’s headlock or chokehold of Plaintiff was not a fleeting
incident.
43. Lopez maintained his chokehold or headlock on Plaintiff for

approximately twenty-three (23) seconds.

44. During the time Plaintiff was in the chokehold or headlock, he did
not resist Lopez and did not get up from his chair.

45. During the headlock or chokehold, Lopez also twisted Plaintiff's
head around and pulled on him violently enough to move Plaintiff's entire

body in his chair and tip his chair back slightly.
CasecS3t T7ecveQRB34ARNRC Document 65-Eileailed/10/28/Pag@agsé sHf 20

46. Plaintiff experienced, among other things, pain in his left ear, pain
in his left facial area, pain in his left eye socket, and a severe headache.

47. Plaintiff was most likely concussed by the blow that Lopez
delivered to his face as he experienced some concussion symptoms
including headache and loss of memory.

48. Paduck was standing in front of the table where Plaintiff was
seated and was standing next to Judge Plummer when Lopez’s assault on
Plaintiff began.

49. When Lopez attacked Plaintiff, Paduck walked around the right

side of the table where Plaintiff was seated and stood next to Lopez.

50. Paduck did not make any attempt to stop Lopez from assaulting
Plaintiff.
51. After standing next to Lopez for a few seconds, Paduck returned

to the front of the table and sifted through paperwork while Lopez continued
his assault upon Plaintiff.

52. Plaintiff asked Lopez why he struck him to which Lopez replied
because Plaintiff called him ignorant earlier that day at Tunkhannock PSP
Barracks.

53. After Lopez’s assault was over, he pulled off his nametag, broke

the pin off of the back of the nametag, and placed it on Plaintiff's midsection.
Caase83t T/ewvOG2G34ARRIC Document 65 FileBilét/10/28/PagPage 99 20

Trooper Lopez’s name plate was in Plaintiff's possession when he was
lodged at the Wyoming County Correctional Facility. A picture of Lopez’s
name tag is attached to this complaint as Exhibit A.

54. Paduck then allowed Lopez to escort Plaintiff out of the
courtroom despite the fact that he had just physically assaulted Plaintiff.

55. While exiting Judge Plummer’s office, Lopez grabbed the waist
band attached to Plaintiff's handcuffs and shook Plaintiff unnecessarily and
violently.

56. Plaintiff was escorted to the PSP vehicle.

57. Plaintiff was frightened by what had just occurred and began to
hyperventilate.

58. Plaintiffs fear was well founded since a PSP trooper just
assaulted him while he was in custody in a courtroom without so much as a
word of reprimand from Paduck.

59. The only people in the courtroom were Plaintiff, Judge Plummer,

Paduck, and Lopez.

60. Plaintiff requested to be taken to the hospital for his injuries.
61. Lopez told Plaintiff that he would not be taken to the hospital.
62. After numerous and repeated demands, an ambulance was

summoned to transport Plaintiff to the hospital.
C&sasé: 371 2ve0220B AAR C Dimcumesnit615 Filed tl A026 1Ragecgef1180f 20

63. Plaintiff was transported to Tyler Memorial Hospital to be treated
for his injuries.

64. Paduck and Lopez accompanied Plaintiff to the hospital.

65. After being discharged from the hospital, Paduck and an officer
from Tunkhannock Borough transported Plaintiff to the Wyoming County
Prison.

66. Upon information and belief, PSP internal affairs has opened a
criminal investigation into Lopez’s conduct described above.

67. The above described assault was captured on video. Plaintiff will
serve a copy of the video on each party and the Court via United States
Postal Service, postage prepaid.‘

68. Detective David Ide, of the Wyoming County, County Detectives,
spoke with Judge Plummer regarding this incident.

69. During this conversation, Detective Ide asked Judge Plummer if
at anytime he felt that he was in danger or the threat of danger as the result
of Plaintiff's actions or words during the incident described above.

70. Judge Plummer responded by stating “No | never felt threaten[d]
or anything like that.”

Count | — 42 U.S.C. § 1983 Fourth Amendment Excessive Force

 

' Plaintiff specifically incorporates the video as Exhibit B to this complaint.

9
C&ias6:371 202206 MARC Damunresnit61s F iléd Ol M026 Pageatfe df ef 20

71. The foregoing paragraphs are incorporated herein by reference.

72. The Defendants in this case are persons within the meaning of
42 U.S.C. § 1983.

73. At all relevant times, the Defendants were acting under color of
law within the meaning of 42 U.S.C. § 1983.

74. While acting under color of law, Defendants caused Plaintiff to
be subjected to a deprivation of rights, liberties, and immunities secured by
the Constitution. Namely, Defendants caused Plaintiff to be deprived of the
rights, liberties, and immunities that he is granted under the Fourth
Amendment, Fourteenth Amendment, and Pennsylvania’s Constitution.

15. Plaintiff was handcuffed and under the control of police at all
times in Judge Plummer’s office.

76. Plaintiff was not permitted to freely leave Judge Plummer’s office.

77. Plaintiff believed he was not permitted to leave at all times

relevant to this complaint.

78. Plaintiff was seized within the meaning of the Fourth
Amendment.
79. Plaintiff was seized within the meaning of the Fourth Amendment

by Trooper Lopez’s unwarranted assault.

10
CAésase: 371 ¢veORRNSARR Ciibocunesntetis Filedchtl An02HS1Rageate dfz18f 20

80. Lopez’s use of force by striking Plaintiff in the face was an
unreasonable use of force under the circumstances.

81. Lopez’s use of force by choking Plaintiff, placing Plaintiff in a
headlock, twisting Plaintiff's head and neck, and pulling on Plaintiff in a
violent manner was an unreasonable use of force under the circumstances.

82. Lopez's use of force by shaking Plaintiff via the handcuff
waistband was an unreasonable use of force under the circumstances.

83. Paduck had a duty to intervene to stop Lopez from using
excessive force on Plaintiff.

84. The headlock and/or chokehold portion of Lopez’s assault lasted
for twenty-three (23) seconds and Paduck did nothing during this time to stop
or end the assault.

85. Judge Plummer and Paduck said nothing and did nothing when
Lopez assaulted Plaintiff.

86. Judge Plummer and Paduck said nothing and did nothing after
Lopez assaulted Plaintiff.

87. Paduck also had reason to believe that Lopez was committing a
constitutional violation because he observed Lopez strike an unarmed and
handcuffed man in the face during a court proceeding and he observed

Lopez place Plaintiff in a headlock and/or chokehold that lasted for a

11
C&ase:371évcOD ROB AAB C Dhotumeent6ts Filed til A002 Rageat? afl &f 20

sustained period of time, during which Lopez also twisted Plaintiff's head and
neck and thrashed Plaintiff around.

88. Lopez’s above-described conduct was intended to injure Plaintiff
in that he struck him directly in the face, without provocation or reason, when
Plaintiff was completely defenseless since he was handcuffed and unarmed.

89. Lopez’s above-described conduct was intended to injure Plaintiff
in that he placed Plaintiff in a chokehold and/or headlock, twisted Plaintiff's
head and neck, and pulled on Plaintiff's head and neck in a violent manner
as described above, when Plaintiff was completely defenseless since he was
handcuffed and unarmed.

90. At all times relevant to this complaint, it was clearly established
that striking Plaintiff in the face, placing him in a chokehold and/or headlock,
choking him, twisting his head and neck, pulling on his head and neck in a
violent manner, and shaking him via the handcuff waist band, was
unreasonable and an excessive use of force.

91. A reasonable person would have realized that the above
described conduct was an unreasonable and excessive use of force.

92. As a result of the above described conduct, Plaintiff suffered
actual damages in the form of medical bills, emotional distress, fear,

humiliation, embarrassment, pain, and suffering.

12
C&ese 37 CcoDROBARBC Manumentets Filed do MOL PagPaghaf4 8f 20

93. Lopez and Paduck’s conduct was outrageous, willful, and
wanton.
WHEREFORE, Plaintiff demands judgment against Defendants for
actual damages, punitive damages, costs, and attorney’s fees.

Count II — 42 U.S.C. § 1983 Fourteenth Amendment Excessive Force

94. The foregoing paragraphs are incorporated herein by reference.
95. Lopez's conduct in this case shocks the conscience.
96. Lopez conduct shocks the conscience since he struck an

unarmed and handcuffed individual in the face while he was in a courtroom
for no other reason than to terrorize and intimidate Plaintiff.

97. Lopez conduct shocks the conscience since he placed an
unarmed and handcuffed individual in a chokehoid and/or headlock, while
twisting Plaintiffs head and neck and pulling on his head and neck in a
violent manner, for a sustained period of time while Plaintiff was in a
courtroom for no other reason than to terrorize and intimidate Plaintiff.

98. All people should feel safe and secure in courtrooms.

99. In this case, Lopez physically terrorized Plaintiff during a court
proceeding, which magnifies the egregiousness of his assault on Plaintiff.

100. Plaintiff also was not being aggressive or threatening to anyone,

which magnifies the egregiousness of his assault on Plaintiff.

13
Césasé: 371 ¢veOS2B AAG C ihoturreant6ts Filéd Ail A102 Rageate dfs1 6f 20

101. Lopez’s conduct shocks the conscience since he shook an
unarmed and handcuffed individual by his handcuff waist band for no other
reason than to terrorize and intimidate Plaintiff.

102. The above-described force used by Lopez was severe and
disproportionate to the need presented.

103. In fact, there was absolutely no need for Lopez to use any type
of force upon Plaintiff since Plaintiff was unarmed, handcuffed, and was not
being combative, aggressive, or threatening.

104. Lopez's actions were inspired by malice or sadism since he
intended to physically harm Plaintiff for no apparent reason other than
Plaintiff allegedly calling Lopez and Paduck ignorant earlier in the day.

105. Additionally, Lopez’s actions were inspired by malice or sadism
since he intended to physically harm Plaintiff without provocation or reason
while Plaintiff was completely restrained and had absolutely no ability to
defend himself. Plaintiff was handcuffed and had a handcuff belt on; he could
not even raise his arms to his shoulders to block Lopez’s strike to his face or
to escape and/or resist Lopez’s chokehold and/or headlock.

106. Lopez’s actions amounted to a brutal and inhumane abuse of

power since he physically abused Plaintiff, while the Plaintiff was completely

14
CAas6:27/c0D20B MAG C Dimaumeanit61s Filed dil M0268 Rageatfe afel ef 20

defenseless, for no apparent reason, other than Plaintiff allegedly called
Lopez ignorant earlier in the day.

107. Lopez's conduct was offensive and brutal because, among other
things, he struck an unarmed and handcuffed man in the face during a
proceeding in a Pennsylvania court without provocation or reason.

108. Lopez’s conduct was offensive and brutal because, among other
things, he placed an unarmed and handcuffed man in a chokehold and/or
headlock, twisted Plaintiff's head and neck, and pulled on Plaintiff's head and
neck in a violent manner during a proceeding in a Pennsylvania court without
provocation or reason.

109. Lopez’s conduct was intended to terrorize and intimidate Plaintiff.

110. Lopez’s above-described conduct was intended to injure and
humiliate Plaintiff in that he struck him directly in the face and placed him in
a chokehold and/or headlock, without provocation or reason, when Plaintiff
was completely defenseless since he was handcuffed and unarmed.

111. At all times relevant to this complaint, it was clearly established
that striking Plaintiff in the face, placing him in a chokehold and/or headlock,
twisting Plaintiffs head and neck, pulling on Plaintiff in a violent manner by
his head and neck, and shaking him via the handcuff waistband was

unreasonable and an excessive use of force.

15
CAas6:3714xcOD20B ARGC Mimeumanitets Filed dul M00 Page athaf71 ef 20

112. A reasonable person would have realized that the above
described conduct was an unreasonable and excessive use of force.

113. Defendants conduct was outrageous, willful, and wanton.

114. As a result of the above described conduct, Plaintiff suffered
actual damages in the form of medical bills, emotional distress, fear,
embarrassment, humiliation, pain, and suffering.

WHEREFORE, Plaintiff demands judgment against Defendants for
actual damages, punitive damages, costs, and attorney’s fees.
Count II] — Assault

115. The foregoing paragraphs are incorporated herein by reference.

116. Lopez intended to make physical contact with Plaintiff wnen he
struck him in the face, placed him in a chokehold and/or headlock, and shook
Plaintiff by the handcuff waist band that he was wearing.

117. Lopez intended to make harmful or offensive contact with Plaintiff
when he struck him in the face, placed him in a chokehold and/or headlock,
and shook Plaintiff by the handcuff waist band that he was wearing.

118. As described-above, Lopez conduct was _ completely

unreasonable under the circumstances.

16
Case: B712vcOM2I3AABC Dimeumeentots Filed Oil A100 Rageate dfst6f 20

119. Lopez did in fact make physical contact with Plaintiff when he
struck him in the face, placed him in a chokehold and/or headlock, and shook
Plaintiff by the handcuff waist band that Plaintiff was wearing.

120. Plaintiff never consented to the physical contract initiated by

Lopez.

121. The physical contact described above was not warranted by
Plaintiff.

122. Lopez's above-described conduct was intended to injure Plaintiff

in that he struck him directly in the face, without provocation or reason, when
Plaintiff was completely defenseless since he was handcuffed and unarmed.

123, Lopez's above-described conduct was intended to injure Plaintiff
in that he placed him in a chokehold and/or headlock, twisted his head and
neck, and pulled on his head and neck in a violent manner, without
provocation or reason, when Plaintiff was completely defenseless since he
was handcuffed and unarmed.

124. Lopez's conduct was outrageous, willful, and wanton given that
he struck Plaintiff in the face and placed Plaintiff in a chokehold and/or
headlock, without provocation or reason, during a Pennsylvania Court

proceeding when Plaintiff was completely defenseless.

17
Casas: 871¢ve0 20203A FAR Chidccunsen6 151F il6ite011102 621 Pageahe 4214 20

125. As a result of the above described conduct, Plaintiff suffered
actual damages in the form of medical bills, emotional distress, fear,
humiliation, pain, and suffering.

WHEREFORE, Plaintiff demands judgment against Defendants for
actual damages and punitive damages.
V. DEMAND FOR JURY TRIAL
126. The foregoing paragraphs are incorporated herein by reference.
127. Plaintiff hereby demands a jury trial.
WHEREFORE, Plaintiff demands judgment against Defendants for
a. Actual damages;
b. Punitive damages;
c. Attorney's fees;
d. Costs;
e. Interest; and

f. Any further relief that the Court deems just and proper.

Respectfully Submitted,

s/Leonard Gryskewicz, Jr.
Leonard Gryskewicz, Jr.

Attorney for Plaintiff
PA321467

18
C&sts6:371 eve OSROB AABC Iomument6ts Filed dil MDL PagPakgecfol 8f 20

19

Lampman Law

2 Public Sq.

Wilkes-Barre, PA 18701

Phone: (570) 371-3737

Fax: (570) 371-3838

Email: lenny@lampmanlaw.com

S/ David V_ Lampman, Il

David V. Lampman, I!

Attorney for Plaintiff

PA93332

Lampman Law

2 Public Sq.

Wilkes-Barre, PA 18701

Phone: (570) 371-3737

Fax: (570) 371-3838

Email: david@lampmanliaw.com
